Opinion issued August 20, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00731-CV
                            ———————————
                          DEBORAH HUNT, Appellant
                                         V.
                         DEMESNE REALTY, Appellee


                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                    Trial Court Case No. 14-CCV-053294


                          MEMORANDUM OPINION

      Appellant, Deborah Hunt, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case). Accordingly, we dismiss the appeal for want of prosecution for

failure to timely file a brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         2